Case 1:19-cv-11605-WGY Document 76-1 Filed 05/04/21 Page 1 of 4




                   EXHIBIT A
                  Case 1:19-cv-11605-WGY Document 76-1 Filed 05/04/21 Page 2 of 4


Patrick J. Hannon

From:                             Walsh, Sarah W. (Boston) <Sarah.Walsh@jacksonlewis.com>
Sent:                             Wednesday, March 31, 2021 3:09 PM
To:                               Patrick J. Hannon; Paterniti, Stephen T. (Boston)
Cc:                               Garofalo, Beverly W. (Hartford)
Subject:                          RE: Chan - transcripts
Attachments:                      DEF 00009487_Redacted.pdf; DEF 00009641_Redacted.pdf; DEF 00012386_Redacted.pdf;
                                  DEF 00028189_Redacted.pdf; DEF 00028703_Redacted.pdf; DEF 00000068_Redacted.pdf;
                                  DEF 00004660_Redacted.pdf; DEF 00006071_Redacted.pdf; DEF 00006681_Redacted.pdf


Hi Patrick,

We do not have any issue if you are unable to get on file by 6.

Attached are our redacted documents. Please let us know if you have any questions.

Thanks so much,
Sarah




Sarah W. Walsh
Attorney at Law
Jackson Lewis P.C.
75 Park Plaza
4th Floor
Boston, MA 02116
Direct: (617) 305-1239 | Main: (617) 367-0025 | Mobile: (617) 548-2442
Sarah.Walsh@jacksonlewis.com | www.jacksonlewis.com

Visit our resource page for information and guidance on COVID-19’s workplace implications

From: Patrick J. Hannon <phannon@hmrhlaw.com>
Sent: Wednesday, March 31, 2021 1:01 PM
To: Walsh, Sarah W. (Boston) <Sarah.Walsh@jacksonlewis.com>; Paterniti, Stephen T. (Boston)
<Stephen.Paterniti@jacksonlewis.com>
Cc: Garofalo, Beverly W. (Hartford) <Beverly.Garofalo@jacksonlewis.com>
Subject: RE: Chan - transcripts


[EXTERNAL SENDER]

Thanks, Sarah. I’ve got someone working on pulling that together for you, and hope to have it for you shortly. To the
extent I don’t leave you enough time to get it done before I file, we’ll file placeholders as you suggest.

Given the various moving pieces, I’m expecting we won’t get this on file until after 6pm. In my experience, the court
won’t have a problem with that, but let me know if you do.

                                                             1
                 Case 1:19-cv-11605-WGY Document 76-1 Filed 05/04/21 Page 3 of 4
Patrick J. Hannon
Hartley Michon Robb Hannon LLP
155 Seaport Boulevard, 2nd Floor
Boston, MA 02210-2968
Main: (617) 723-8000
Direct: (617) 447-2819
Fax: (617) 447-2800
www.hmrhlaw.com

From: Walsh, Sarah W. (Boston) <Sarah.Walsh@jacksonlewis.com>
Sent: Wednesday, March 31, 2021 12:12 PM
To: Paterniti, Stephen T. (Boston) <Stephen.Paterniti@jacksonlewis.com>; Patrick J. Hannon <phannon@hmrhlaw.com>
Cc: Garofalo, Beverly W. (Hartford) <Beverly.Garofalo@jacksonlewis.com>
Subject: RE: Chan - transcripts

Hi Patrick,

Reaching out as Steve is out of pocket. Bev and I are around and available so please make sure to include us when you
send your opposition and depo excerpts.

We should have the redacted emails to you shortly. We are trying to be as organized and efficient on those as possible
to make it easy on your end to include them.

Regarding the deposition transcripts, in the event that we do not have sufficient time to review prior to filing, please be
prepared to include placeholders for today’s filing We want to be mindful of the protective order in place. We will turn
those around to you as soon as possible but given the time wanted to reach out just in case we are unable to get our
redactions to you by your filing deadline.

Thanks,
Sarah


Sarah W. Walsh
Attorney at Law
Jackson Lewis P.C.
75 Park Plaza
4th Floor
Boston, MA 02116
Direct: (617) 305-1239 | Main: (617) 367-0025 | Mobile: (617) 548-2442
Sarah.Walsh@jacksonlewis.com | www.jacksonlewis.com

Visit our resource page for information and guidance on COVID-19’s workplace implications

From: Paterniti, Stephen T. (Boston) <Stephen.Paterniti@jacksonlewis.com>
Sent: Wednesday, March 31, 2021 6:39 AM
To: Patrick J. Hannon <phannon@hmrhlaw.com>
Cc: Walsh, Sarah W. (Boston) <Sarah.Walsh@jacksonlewis.com>; Garofalo, Beverly W. (Hartford)
<Beverly.Garofalo@jacksonlewis.com>
Subject: Re: Chan - transcripts



                                                             2
                 Case 1:19-cv-11605-WGY Document 76-1 Filed 05/04/21 Page 4 of 4
Patrick - We need the deposition excerpts ASAP. I am unavailable after 9 this morning. We’re also going to need more
time than noon today to get back to you on everything.


Stephen T. Paterniti
Attorney at Law
Jackson Lewis P.C.
75 Park Plaza
4th Floor
Boston, MA 02116
Direct: (617) 305-1221 | Main: (617) 367-0025
Stephen.Paterniti@jacksonlewis.com | www.jacksonlewis.com

Visit our resource page for information and guidance on COVID-19’s workplace implications


From: Patrick J. Hannon <phannon@hmrhlaw.com>
Sent: Tuesday, March 30, 2021 9:02:48 PM
To: Paterniti, Stephen T. (Boston) <Stephen.Paterniti@jacksonlewis.com>
Cc: Walsh, Sarah W. (Boston) <Sarah.Walsh@jacksonlewis.com>
Subject: RE: Chan - exhibits re: HHMI/Rich Pender


[EXTERNAL SENDER]

That should be fine.

Patrick J. Hannon
Hartley Michon Robb LLP
155 Seaport Boulevard, 2nd Floor
Boston, MA 02210-2968
Main: (617) 723-8000
Direct: (617) 447-2819
Fax: (617) 447-2800
www.hartleymichonrobb.com

From: Paterniti, Stephen T. (Boston)
Sent: Tuesday, March 30, 2021 9:01 PM
To: Patrick J. Hannon
Cc: Walsh, Sarah W. (Boston)
Subject: Re: Chan - exhibits re: HHMI/Rich Pender

Thanks. For the two exhibits you attached with highlighted text, are you okay with same approach vis a vis first initials
for names even in the highlighted text?


Stephen T. Paterniti
Attorney at Law
Jackson Lewis P.C.
75 Park Plaza
4th Floor
Boston, MA 02116
                                                             3
